Citation Nr: 0213726	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  02-02 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for 
the service-connected bilateral hearing loss.

2.  Entitlement to service connection (for compensation 
purposes) for dental trauma to teeth numbers 7, 9, 10 and 25.

(The issue of entitlement to an evaluation in excess of 0 
percent for the service-connected skin rash will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This appeal arose from an October 2001 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
bilateral hearing loss and a skin rash, assigning them both a 
noncompensable evaluation.  The decision of October 2001 
granted service connection for treatment purposes for dental 
trauma involving teeth numbers 7, 9, 10 and 25, but denied 
service connection for compensation purposes.  In June 2002, 
the veteran and his spouse testified before the undersigned 
at a Video Conference hearing.

The Board is undertaking additional development on the issue 
of entitlement to a compensable evaluation for the service-
connected skin rash pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.

A review of the record indicates that the veteran raised 
claims for entitlement to an increased evaluation for his 
service-connected diabetes mellitus (see the February 2002 
statement) and for service connection for tinnitus (see the 
June 2002 hearing transcript, pp. 8-9).  Since these issues 
are not inextricably intertwined the issues on appeal and 
have not been properly prepared for appellate review, they 
are hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  On VA audiological examination in June 2001, the average 
pure tone decibel (dB) loss was 62.5 dB in the right ear and 
50 in the left ear, with speech discrimination of 84 percent 
in the right ear and 94 percent in the left ear.

2.  The veteran incurred trauma to the 7th, 9th, 10th, and 25th 
teeth in service, which were repaired, with no loss of 
substance of body of maxilla or mandible.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.321(b)(1); Part 
4, including §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 
6100 (2001).

2.  Service connection for compensation purposes for dental 
trauma to teeth numbers 7, 9, 10 and 25 must be denied.  
38 C.F.R. §§ 3.381, 4.150 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his service-connected 
bilateral hearing loss is more disabling than the current 
disability evaluation would suggest.  He has stated that he 
has difficulty hearing others and in using a telephone.  
Therefore, he believes that a higher evaluation is warranted.  
He has also asserted that service connection for compensation 
purposes should be awarded to those teeth damaged in service.  
He has stated that these teeth have required additional 
repair since service, and that VA should pay for it.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Hearing loss

The relevant evidence of record consisted of the VA 
examination performed in June 2001.  On the authorized 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
80
80
LEFT
5
25
45
65
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 94 in the left ear.  The 
average dB loss in the right ear was 62.5 and 50 in the left 
ear.

The veteran testified at a Video Conference hearing before 
the undersigned in June 2002.  He stated that he was provided 
with hearing aids less than a year ago.  If he does not have 
the hearing aids in and turns his left ear away from a 
speaker, he cannot hear anything.  He stated that he has to 
use his left ear to hear a telephone conversation, noting 
that he cannot hear out of the right ear at all.



Dental trauma

The evidence of record indicates that the veteran hit a mine 
while driving an APC in Vietnam in 1969.  Teeth numbers 7, 9, 
10 and 25 were broken.  Teeth numbered 7, 9, and 10 were 
repaired with porcelain fused metal crowns and #25 had to be 
extracted; this was replaced with a 3 unit bridge from 24 to 
26.  

Dr. J.D. submitted a statement dated in February 2000.  Dr. 
J.D. reported that he had first treated the veteran in 
September 1994, at which time he charted existing 
restorations and decay.  

The veteran was afforded a VA examination in June 2001.  This 
noted no functional impairment due to loss of motion or 
masticatory function loss.  There was no limitation of inter-
incisal range of motion.  There was also no loss of bone due 
to the fracture of 7, 9, or 10 or due to the loss of 25.

The veteran testified at a Video Conference hearing in June 
2002.  He stated that since service he has had to undergo 
additional repairs to his damaged teeth.  He also referred to 
increased cold and heat sensitivity.


Relevant laws and regulations

Hearing loss

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (2001).  To evaluate the degree of disability from 
the service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through XI for profound deafness.


Dental trauma

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
outpatient dental treatment.  38 C.F.R. § 3.381(a) (2001).

In order to establish a compensable basis for the grant of 
service connection, loss of teeth must be due to loss of 
substance of body of maxilla or mandible.  38 C.F.R. § 4.150, 
Diagnostic Code 9913. (2001)   

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

The Board notes that in February 2001, the RO sent 
correspondence to the veteran informing him of the provisions 
of the VCAA.  In this letter, he was informed of the evidence 
that was already of record and of what evidence was needed to 
substantiate his claims.  He was also told of what VA would 
do to assist him and of what his duties were.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It is noted 
that the veteran had referred to treatment from a Dr. G. V. 
J. and that this physician's clinical records are not part of 
the claims folder.  However, correspondence from this 
physician dated in March 2002 indicated that he had treated 
the veteran for diabetes mellitus and ischemic heart disease.  
There was no suggestion that the claimed disorders were 
treated.  Therefore, while these clinical records are not 
part of the claims folder, the Board finds no reason to 
obtain them since they do not address the issues currently 
before the Board.  The correspondence of February 2001 
explained to the veteran that VA would assist him in 
obtaining such things as medical records, employment records, 
and records of other Federal agencies.  The letter also 
notified the veteran that Va had obtained outpatient records 
from VAMC Evansville and a dental report from Dr. J.D.  In 
addition, the letter included a statement as to what VA still 
needed from the veteran.  As a consequence, it is found that 
VA has met its duties of notice and development pursuant to 
the provisions of the VCAA.  The veteran has been notifed of 
the evidence and information needed to substantiate his 
claim, and he has been notified what information and evidence 
VA would obtain and what information and evidence he needed 
to provide.  


Discussion

Hearing loss

According to Table VI of 38 C.F.R. § 4.85 (2002), the numeric 
designation of hearing impairment in the right ear is a Level 
III and a Level I in the left ear.  Table VII of 38 C.F.R. 
§ 4.85 reveals that these levels of hearing impairment 
warrant the assignment of a 0 percent disability evaluation.

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for a schedular compensable 
evaluation for the bilateral hearing loss.


Extraschedular evaluation

In exceptional cases where the schedular evaluations are 
found inadequate, an extraschedular evaluation may be awarded 
commensurate with average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1) (2002).  It is not found that this case 
presents such an exceptional or unusual disability picture 
inasmuch as there has been no demonstration of such related 
factors as marked interference with employment beyond that 
contemplated by the rating criteria or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


Dental trauma

After reviewing the evidence of record, it is found that 
entitlement to service connection for dental trauma for 
compensation purposes has not been established.  The veteran 
has already been service-connected for treatment purposes for 
teeth numbered 7, 9, 10 and 25.  These were repaired.  The 
applicable regulations clearly state that replaceable missing 
teeth will be service-connected solely for the purpose of 
establishing entitlement to outpatient dental treatment.  The 
veteran does not contend, and the evidence does not show, 
that the trauma to his teeth involved loss of substance of 
body of the maxilla or mandible.  Neither the report from the 
veteran's private dentist, Dr. J.D., nor the report of the VA 
examination of June 2001 refers shows any loss of substance 
of body of maxilla or mandible.   Furthermore, the VA 
examination report of June 2001 shows that teeeth numbers 7, 
9, and 10 have been repaired and tooth number 25 has been 
replaced by a three-unit bridge.  In the absence of loos of 
teeth due to trauma involving loss of substance of body of 
maxilla or mandible, there is no basis for the grant of 
service connection for compensation purposes, and the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

Service connection for compensation purposes for trauma to 
teeth  numbers 7, 9, 10 and 25 is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

